        1                                                        HONORABLE WHITMAN L. HOLT
        2      JAMES L. DAY (WSBA #20474)
               RICHARD B. KEETON (WSBA #51537)
        3      BUSH KORNFELD LLP
               601 UNION STREET, SUITE 5000
        4      SEATTLE, WA 98101
               Tel: (206) 292-2110
        5      Email: jday@bskd.com
               Email: rkeeton@bskd.com
        6

        7
                                    UNITED STATES BANKRUPTCY COURT
        8                           EASTERN DISTRICT OF WASHINGTON
        9      In re
                                                               No. 20-01808-WLH11
      10       KING MOUNTAIN TOBACCO
               COMPANY, INC.,                                  FIRST AMENDED DISCLOSURE
      11                                                       STATEMENT FOR DEBTOR’S
                                         Debtor.               FIRST AMENDED PLAN OF
      12                                                       REORGANIZATION
      13       IMPORTANT: THIS DISCLOSURE STATEMENT CONTAINS INFORMATION
               RELATED TO THE PROPOSED PLAN OF REORGANIZATION WITH RESPECT
      14       TO KING MOUNTAIN TOBACCO COMPANY, INC. (THE “DEBTOR”):
      15
                    PLEASE READ THIS DOCUMENT WITH CARE. THIS DOCUMENT
      16       SUMMARIZES THE TERMS OF THE DEBTOR’S PROPOSED PLAN OF
               REORGANIZATION. THE DEBTOR MAY CONTINUE TO NEGOTIATE
      17       PAYMENT TERMS WITH ITS CREDITORS, AND THE SPECIFIC TREATMENT
               OF CLAIMS MAY CHANGE AS A RESULT, BUT THE DEBTOR BELIEVES
      18       THAT THE PAYMENT TERMS WHICH THE DEBTOR WILL ASK THE COURT
      19       TO APPROVE WILL NOT BE LESS FAVORABLE THAN THOSE DESCRIBED
               HEREIN.
      20
                       TO ALL PARTIES IN INTEREST:
      21
                      On September 25, 2020 (the “Petition Date”), the Debtor filed its petition for
      22       relief under Chapter 11 of the Bankruptcy Code. The Debtor is presently acting as a
               debtor in possession. The Debtor’s reorganization case is pending before the above-
      23       captioned court.
                                                                               B USH K ORNFELD            LLP
               FIRST AMENDED DISCLOSURE STATEMENT FOR                                   LAW OFFICES
               DEBTOR’S FIRST AMENDED PLAN OF                                      601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
               REORGANIZATION – Page 1                                             Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198   Filed 03/17/21   Entered 03/17/21 16:30:20      Pg 1 of 30
        1             This First Amended Disclosure Statement for Debtor’s First Amended Plan of
               Reorganization (the “Disclosure Statement”) is submitted by the Debtor and contains
        2
               information with respect to Debtor’s proposed First Amended Plan of Reorganization
        3      (the “Plan”). Pursuant to § 1125 of the Bankruptcy Code, this Disclosure Statement is
               being distributed to you along with a copy of the proposed Plan to allow you to make
        4      an informed decision in exercising your right to accept or reject the proposed Plan.
               This Disclosure Statement has been approved by order of the court pursuant to § 1125
        5      of the Bankruptcy Code as containing information of a kind, and in sufficient detail, as
        6      far as is reasonably practicable under the circumstances, that would enable a
               hypothetical reasonable investor to make an informed judgment about the Plan. In the
        7      event of inconsistencies between the Plan and the Disclosure Statement, however, the
               terms of the Plan shall control. The court’s approval of this Disclosure Statement does
        8      not constitute an endorsement of the proposed Plan by the court.
        9
                    THE ONLY REPRESENTATIONS THAT ARE AUTHORIZED OR THAT
      10       MAY BE MADE CONCERNING THE DEBTOR, THE VALUE OF ASSETS, OR
               THE PLAN ARE CONTAINED IN THIS DISCLOSURE STATEMENT. THE
      11       FINANCIAL INFORMATION CONTAINED HEREIN OR INCORPORATED BY
               REFERENCE HAS BEEN PREPARED BY THE DEBTOR’S MANAGEMENT AND
      12
               IS EFFECTIVE AS OF THE DATE HEREOF UNLESS OTHERWISE SPECIFIED.
      13       THE READER SHOULD NOT INFER OR ASSUME THAT THERE HAVE BEEN
               NO CHANGES IN THE FACTS SET FORTH HEREIN SINCE THE DATE
      14       HEREOF.
      15            FINANCIAL INFORMATION, WHILE PRESENTED WITH NUMERICAL
      16       SPECIFICITY, IS NECESSARILY BASED UPON A VARIETY OF ESTIMATES
               AND ASSUMPTIONS THAT, ALTHOUGH CONSIDERED REASONABLE AND
      17       PRUDENT BY MANAGEMENT, MAY NOT BE REALIZED AND WILL REMAIN
               SUBJECT TO INHERENT UNCERTAINTIES. THE FINANCIAL INFORMATION
      18       HAS NOT BEEN SUBJECTED TO AN AUDIT AND FOR THAT REASON THE
               DEBTOR IS UNABLE TO WARRANT OR REPRESENT THAT THE
      19
               INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS
      20       WITHOUT INACCURACY. HOWEVER, GREAT EFFORT HAS BEEN MADE TO
               ENSURE THAT ALL SUCH INFORMATION IS FAIRLY REPRESENTED.
      21
                       As detailed herein and in the Plan, the Plan provides for full payment to all non-
      22
               affiliate creditors from the proceeds of its Escrow Accounts , and from amounts
      23       generated from the Debtor’s business operations, which, in the Debtor’s opinion,

                                                                                 B USH K ORNFELD            LLP
               FIRST AMENDED DISCLOSURE STATEMENT FOR                                     LAW OFFICES
               DEBTOR’S FIRST AMENDED PLAN OF                                        601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
               REORGANIZATION – Page 2                                               Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198    Filed 03/17/21   Entered 03/17/21 16:30:20       Pg 2 of 30
        1      provides greater recovery than which is likely under a liquidation of King Mountain
               Tobacco Company. Accordingly, the Debtor believes that approval of the Plan is in the
        2
               best interests of all creditors.
        3
                                                   ARTICLE I.
        4                                         DEFINITIONS
        5            Terms used in this Disclosure Statement not specifically defined herein or in the
               Bankruptcy Code shall be defined as set forth in the Plan that accompanies this
        6
               Disclosure Statement. In particular, certain capitalized terms shall have the meanings
        7      ascribed for such terms in Section II of the Plan.

        8                                      ARTICLE II.
                                         BACKGROUND INFORMATION
        9
               A.    Historical Background and Events Leading to Bankruptcy
      10
                     1.    The Debtor’s Operations and Community Impact
      11
                     King Mountain Tobacco Company Inc. is a Native American owned and
      12       operated tobacco manufacturer based in White Swan, Washington, within the
               boundaries of the Yakama Nation Reservation. The Debtor was founded by Delbert
      13
               and Trina Wheeler and incorporated in November 2005 under the laws of the Yakama
      14       Nation, and registered as a foreign corporation with the State of Washington.

      15             The Yakama Nation Reservation has a low per capita income and high poverty
               rate. King Mountain is a significant employer on the reservation and provides full-time
      16
               employment for more than 50 individuals.
      17
                     The Yakama Nation has over 11,000 members. Those who choose to stay on the
      18       reservation face a host of economic and social challenges. Poverty, isolation, drug and
               alcohol abuse, lack of adequate resources to treat mental health issues, family problems
      19       and a youth suicide rate 2.5 times greater than the rate among other populations are but
      20
               a sample of the problems facing the Yakama Nation today. King Mountain has paid
               over $10 million directly to the Yakama Nation in taxes over the past 10 years, which
      21       has been used to assist the community in a variety of ways.

      22

      23

                                                                               B USH K ORNFELD            LLP
               FIRST AMENDED DISCLOSURE STATEMENT FOR                                   LAW OFFICES
               DEBTOR’S FIRST AMENDED PLAN OF                                      601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
               REORGANIZATION – Page 3                                             Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198   Filed 03/17/21   Entered 03/17/21 16:30:20      Pg 3 of 30
        1            2.     The Master Settlement Agreement and Escrow Accounts
        2             In November 1998, 46 states, five territories, and the District of Columbia
               (collectively, the “Settling States”) agreed with certain major tobacco product
        3
               manufactures to end years of litigation over tobacco-related illnesses by signing a
        4      Master Settlement Agreement (the “MSA”). The remaining four states (Texas, Florida,
               Minnesota and Mississippi) had previously settled litigation against the major tobacco
        5      companies. Under the MSA, the Settling States agreed to dismiss their pending
               lawsuits (or to refrain from filing suit) against the participating manufacturers (“PMs”),
        6      and the PMs agreed to restrict their advertising and marketing practices and make
        7
               payments to participating states each year in perpetuity.

        8             However, not all tobacco product manufacturers are parties to the MSA (referred
               to as Non-Participating Manufacturers or “NPMs”), which would have given the NPMs
        9      a competitive advantage over PMs. Therefore, the MSA provided incentives for
               Settling States to pass statutes (the “Escrow Statutes”) applicable to NPMs, which
      10
               generally require NPMs to deposit into an escrow account a specified sum per tobacco
      11       unit sold in a state on an annual or quarterly basis. The deposits approximate what the
               NPMs would pay had they participated in the MSA. The Escrow Statutes also require
      12       that NPMs file an annual certification regarding the NPM’s compliance with the
               Escrow Statute and, among other things, a certification that the NPM maintains an
      13
               escrow account and that the NPM has placed the full amount of the escrow deposit for
      14       the preceding year into the escrow account.

      15              To comply with the Escrow Statues, NPMs typically create a master account
               with a sub-account for each Settling State, and make periodic deposits into the accounts
      16       equal to the per-unit charge times the number of units sold within the state. An NPM is
      17
               generally only allowed to withdraw funds from the escrow accounts to pay a judgment
               or settlement, or to get a distribution of any income made on the investment of funds in
      18       the escrow accounts. The funds deposited roll out of the account and flow back to the
               NPM if there are no claims made against the account within twenty-five years after
      19       each deposit.
      20
                      The Debtor became subject to the Escrow Statutes when it later began its
      21       operations, discussed below. The Debtor currently has approximately $52 million on
               deposit in Escrow Accounts in order to comply with the Escrow Statutes enacted by the
      22       states in which the Debtor sells its tobacco products.
      23

                                                                                 B USH K ORNFELD           LLP
               FIRST AMENDED DISCLOSURE STATEMENT FOR                                    LAW OFFICES
               DEBTOR’S FIRST AMENDED PLAN OF                                       601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
               REORGANIZATION – Page 4                                              Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198    Filed 03/17/21   Entered 03/17/21 16:30:20      Pg 4 of 30
        1            3.     The Debtor’s Founding and Tax Issues
        2            In early 2000, the Wheelers began developing plans to manufacture premium
               tobacco products on the Yakama Nation. To that end, the Wheelers sought out a highly
        3
               experienced tobacco blender to create King Mountain’s premium blend, and ultimately
        4      engaged Jaime Aburto to serve in that capacity. He was with the Debtor since its
               inception up until September 2019.
        5
                      In establishing King Mountain, the Wheelers faced all the hurdles that make
        6      business development on Native American Reservations challenging. Among these
        7
               challenges, the Wheelers could not use their allotted lands as collateral for start-up
               capital, so they had to fund all expansion from cash flow generated by their other
        8      businesses.

        9             In February 2007, the Debtor received its permit to manufacture cigarettes from
               the Alcohol and Tobacco Tax and Trade Bureau (the “TTB”). The permit was first
      10
               listed for purposes of the MSA in Washington State in the fall of 2007. Over time the
      11       Debtor expanded its sales, and currently sells in 12 states.

      12              From the start, however, it was (and remains) difficult for King Mountain to
               secure distributors. The “Big Tobacco” manufacturers have significant control over
      13
               distribution channels, and generally bar their distributors from carrying lower priced
      14       competitors’ products.

      15              As the Debtor sought to identify available distribution channels, it entered into
               agreements with individuals that were unable to deliver on promised levels of
      16       purchasing. This in turn led to cash flow difficulties in about 2009, which were
      17
               exacerbated in late 2010 and early 2011 when the Debtor shipped 11 truckloads of
               product to a distributor in South Carolina for which the Debtor was never paid. This
      18       resulted in a loss to King Mountain of nearly $16 million in immediate cash flow.
               These cash flow issues, combined with advice of counsel and the Debtor’s firmly held
      19       belief regarding the protections guaranteed in the Yakama Treaty, led to its very first
               failure to pay federal excise taxes (“FET”).
      20

      21              In 2011, the Debtor filed a complaint against the United States for a declaratory
               judgment and other relief, seeking a finding that King Mountain was exempt from
      22       federal excise taxes and requesting a refund of all amounts paid, arguing that it was not
               subject to taxation under the General Allotment Act of 1887, 4 Stat. 388, nor the Treaty
      23       with the Yakamas of 1855, 12 Stat. 951. The District Court for the Eastern District of
                                                                                B USH K ORNFELD            LLP
               FIRST AMENDED DISCLOSURE STATEMENT FOR                                    LAW OFFICES
               DEBTOR’S FIRST AMENDED PLAN OF                                       601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
               REORGANIZATION – Page 5                                              Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198    Filed 03/17/21   Entered 03/17/21 16:30:20      Pg 5 of 30
        1      Washington ruled in favor of the United States, upheld the excise taxes imposed by the
               TTB, and entered a declaratory judgment against the Debtor. The Debtor appealed, and
        2
               the Ninth Circuit Court of Appeals remanded the case to the District Court to vacate its
        3      order granting the United States’ motion for summary judgment and instead dismiss the
               action, finding that the lawsuit was barred by the Anti-Injunction Act. The mandate
        4      was entered on February 6, 2017.
        5              In 2012, the United States commenced a separate action against King Mountain
        6      in the District Court to reduce the tax liabilities to judgment. The Ninth Circuit Court
               of Appeals affirmed the judgment of the District Court, which found in favor of the
        7      United States and against King Mountain, finding King Mountain liable for taxes,
               penalties, and interest in an amount of almost $58 million, plus interest and other
        8      statutory additions accruing thereafter until paid in full. The mandate was entered on
               October 30, 2018, and the U.S. Supreme Court denied King Mountain’s petition for
        9
               writ of certiorari on June 10, 2019. As of today, the amount owed totals about $75
      10       million of principal, interest and penalties.

      11              Notwithstanding these challenges, King Mountain has remained in operations
               and remains current on all FET and escrow obligations since April of 2013. King
      12
               Mountain is approved for sale in 12 states. King Mountain has entered into final
      13       settlement agreements with Indiana, South Carolina and the Food and Drug
               Administration for prior unpaid taxes. King Mountain has also entered an interim
      14       repayment plan with the United States Department of Agriculture for outstanding taxes.
               Up to the Petition Date, King Mountain had remained current on all payments per the
      15       various settlement agreements.
      16
                      The Debtor, through counsel, has been in communication with the Department of
      17       Justice to work towards an agreement to settle the outstanding debt associated with
               unpaid FET. During this process, the Debtor provided documents detailing its financial
      18       position to show available cash flow for potential repayments. Notwithstanding, in
               August 2020, the Department of the Treasury sent the Debtor a final notice and demand
      19
               for repayment of the outstanding FET. According to the government’s calculation, the
      20       amount owed is $75,386,614.25, consisting of approximately $38,316,481.34 in
               principal, $18,340,409.86 in interest, and $18,729,723.05 in penalties. The government
      21       threatened to levy against the Debtor’ assets if payment was not made within thirty
               days of the Debtor’s receipt of the demand letter.
      22

      23

                                                                                B USH K ORNFELD           LLP
               FIRST AMENDED DISCLOSURE STATEMENT FOR                                   LAW OFFICES
               DEBTOR’S FIRST AMENDED PLAN OF                                      601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
               REORGANIZATION – Page 6                                             Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198   Filed 03/17/21   Entered 03/17/21 16:30:20      Pg 6 of 30
        1            The Debtor is not in a financial position to repay the approximately $75 million
               owed to TTB, and a levy of the Debtor’s assets would likely result in the cessation of
        2
               the Debtor’s operations and the loss of jobs on the Yakama Nation Reservation. The
        3      Debtor therefore made the difficult decision to commence this case, to provide it with
               an opportunity to address its outstanding obligations in a manner that allows it to
        4      remain in operation going forward.
        5      B.    Significant Post-Petition Activity in the Bankruptcy Case
        6              1.     Debtor-in-Possession. The Debtor is operating its business and managing
               its affairs as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the
        7
               Bankruptcy Code. No trustee or examiner has been appointed to serve in this
        8      reorganization case.

        9             2.     No Appointment of Committee. On October 23, 2020, the US Trustee
               filed a notice that, despite efforts to contact eligible unsecured creditors, the US Trustee
      10
               had not received a sufficient number of creditors willing to serve on a committee, and
      11       accordingly, the US Trustee is unable to appoint a committee pursuant to 11 U.S.C. §
               1102(a). ECF No. 68.
      12
                      3.    Orders on Wages and Utilities. On October 1, 2020, the court entered an
      13       order authorizing the Debtor’s payment of prepetition payroll, employee benefits, and
      14
               related expenses. ECF No. 26. Also on October 1, 2020, the court entered interim
               orders approving the Debtor’s proposed adequate protection to utility providers (the
      15       “Utility Order”). ECF Nos. 24. After notice to Utility Providers and receiving no
               responses, the Utility Order became final on October 27, 2020.
      16
                    4.    Employment of Professionals. The Court entered orders authorizing the
      17
               employment of the following professionals pursuant to Bankruptcy Code § 327.
      18
               Professional                        Role                           Order                 Docket
      19                                                                         Entered                 No.
               Bush Kornfeld LLP                   Primary Bankruptcy           10/30/2020               102
      20                                           Counsel to Debtor
               Northen Blue, LLP                   Advisory Bankruptcy          10/30/2020                 103
      21                                           Counsel to Debtor
               Troutman Pepper Hamilton            Regulatory Compliance        10/30/2020                 104
      22       Sanders LLP                         Counsel to Debtor
               Baker & Hostetler LLP               Litigation Special           10/30/2020                 105
      23                                           Counsel to Debtor

                                                                                  B USH K ORNFELD           LLP
               FIRST AMENDED DISCLOSURE STATEMENT FOR                                     LAW OFFICES
               DEBTOR’S FIRST AMENDED PLAN OF                                        601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
               REORGANIZATION – Page 7                                               Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198    Filed 03/17/21   Entered 03/17/21 16:30:20       Pg 7 of 30
        1      Professional                       Role                            Order                 Docket
                                                                                 Entered                 No.
        2      Petrillo Klein & Boxer LLP         Litigation Special            10/30/2020               106
                                                  Counsel to Debtor
        3      Bell & Bridges, CPAs               Tax Preparer                  10/30/2020                 107
                                                  for Debtor
        4

        5
                       5.    Approval of the Debtor’s Continued Use of Prepetition Cash
               Management System and Escrow Accounts. The US Trustee objected to the
        6      Debtor’s continued use of existing bank accounts and escrow accounts primarily on the
               bases that the Debtor’s business checking accounts are not managed by banks included
        7      on the US Trustee’s list of Authorized Depositories in Eastern Washington, have not
               posted bonds or other securities in favor of the United States, and therefore do not meet
        8
               the protection requirements of Code section 345(b). See ECF No. 14. Following an
        9      initial hearing on October 1, 2020, the matter was continued to allow the parties to
               resolve the US Trustee’s objections, and the court entered an interim order to facilitate
      10       those efforts. ECF No. 25. After the continued hearing on November 2, 2020, the
               court issued a second interim order and took the matter under advisement. ECF No.
      11
               120. The court issued a memorandum opinion concluding that the statute provides
      12       specific authority for the court to waive the requirements imposed under 345(b), and
               finding cause in this case to waive the requirements. ECF No. 127. On November 30,
      13       2020, the court granted the Debtor’s motion and authorized it to continue using its
               existing Cash Management System, including its prepetition Bank Accounts, checks,
      14       and Escrow Accounts, and waiving the requirements of Code section 345(b).
      15
                      6.     Approval of Debtor’s Use of Cash Collateral. One day prior to the
      16       Petition Date, on September 24, 2020, the TTB filed a UCC Financing Statement and
               Notice of Federal Tax Lien with the State of Washington Department of Licensing.
      17       The Federal Tax Lien, if properly perfected, constitutes a prepetition lien in favor of the
               United States “upon all property and rights to property, whether real or personal,”
      18       belonging to the Debtor, pursuant to 26 U.S.C. § 6321. King Mountain did not receive
      19
               notice of the Notice of Federal Tax Lien until October 15, 2020, almost three weeks
               after this case was filed. Upon receiving notice of the UCC filing and confirmation of
      20       the same from the Secretary of State, the Debtor promptly moved the court for an order
               authorizing use of cash collateral and granting adequate protection. See ECF No. 88.
      21
                      On November 2, 2020, the court entered an order authorizing the Debtor’s
      22       interim use of cash collateral, and authorized the Debtor to provide adequate protection
      23       to the TTB. ECF No. 112. After a final hearing, on December 10, 2020, the Court

                                                                                 B USH K ORNFELD            LLP
               FIRST AMENDED DISCLOSURE STATEMENT FOR                                     LAW OFFICES
               DEBTOR’S FIRST AMENDED PLAN OF                                        601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
               REORGANIZATION – Page 8                                               Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198    Filed 03/17/21   Entered 03/17/21 16:30:20       Pg 8 of 30
        1      entered a final order authorizing the Debtor’s use of cash collateral pursuant to an
               approved Budget, and authorizing the Debtor to grant adequate protection in favor of
        2
               the TTB in the form of post-petition replacement liens. ECF No. 144.
        3
                      7.     FIRST Insurance Funding. In the ordinary course of the Debtor’s
        4      business, the Debtor maintains various insurance policies, which are financed through
               FIRST Insurance Funding, a Division of Lake Forest Bank & Trust Company, N.A.
        5      (“FIRST”) and memorialized in a Premium Finance Agreement (“Financing
        6      Agreement”). ECF Nos. 140, 150. The Debtor’s prepetition insurance Policies were
               due to expire on November 10, 2020. The renewal policies, as set forth in the
        7      Financing Agreement, bear a total premium cost of $522,186.62. Id. By order entered
               on December 29, 2020, the court authorized the Debtor to enter into the Financing
        8      Agreement, which includes a security agreement that grants FIRST a secured interest in
               the policies and all rights therein including all dividends, payments on claims, unearned
        9
               premiums and unearned commissions. ECF No. 154. In the event that the Debtor
      10       defaults upon any of the terms of the Financing Agreement, FIRST may exercise its
               state law rights, up to and including cancelling the policies and applying all unearned
      11       insurance premiums to the Debtor’s account. Id.
      12                                        ARTICLE III.
      13
                                          FINANCIAL INFORMATION
               A.    Debtor’s Assets
      14

      15             The Debtor’s bankruptcy Schedules A/B reflect the following assets:

      16             1.     Real Property.

      17              The Debtor does not own any real property. The Debtor lease and subleases the
               real property upon which it does business from Trina A. Wheeler, its owner. See ECF
      18       No. 1, Attachment to Schedule A/B, Question 55. The terms of the leases are year-to-
               year, and the leases automatically renew each January. Ms. Wheeler, a member of the
      19       Yakama Tribe, holds long term leases of the real property tracts through the Yakama
      20       Nation Land Enterprise, in trust allotted from the Bureau of Indian Affairs.
               Ms. Wheeler also owns property within the Yakama Nation, a portion of which she also
      21       leases to the Debtor. The Debtor farms its tobacco, manufactures its products, and
               conducts business entirely on Yakama Nation land, ensuring that the beneficial use of
      22       the land will be returned to the Tribe and promoting the development and utilization of
               resources of the Yakama Indian Nation.
      23

                                                                                B USH K ORNFELD           LLP
               FIRST AMENDED DISCLOSURE STATEMENT FOR                                   LAW OFFICES
               DEBTOR’S FIRST AMENDED PLAN OF                                      601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
               REORGANIZATION – Page 9                                             Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198   Filed 03/17/21   Entered 03/17/21 16:30:20      Pg 9 of 30
        1
                      2.     Cash, Receivables, Bonds, Deposits and Prepayments.
        2
                       The Debtor’s bankruptcy schedules reflect the following cash assets as of the
        3       Petition Date:
        4
                        Cash and Funds in Various Accounts                     $1,579,683.42
        5
                        Prepaid Insurance                                        $143,753.62
                        Legal Retainers                                          $585,791.30
        6               Accounts Receivable                                    $1,733,435.39
                        NPM Tobacco Bonds                                        $779,000.00
        7               Total                                                  $4,821,663.73

        8             The Debtor has a number of Affiliates (as identified in Section III.D), in which it
                transacts business with to various extents. These transactions have resulted in Affiliate
        9       receivables and payables. As of the Petition Date, the Debtor was owed Affiliate
                accounts receivable as follows:
      10

      11                Wheeler Logging                                        $4,245,580.95
                        Wheeler Rock Products                                  $1,521,198.38
      12                Wheeler Fuel Distribution                                $249,999.72
                        Wheeler Pawn Stars                                       $282,993.20
      13                Wheeler Cattle                                         $1,968,337.14
                        Mountain Tobacco Distributing                          $4,760,351.18
      14                Total                                                 $13,028,460.57

      15        (collectively, the “Affiliate Receivables” and each, an “Affiliate Receivable”).
                Beginning on the Effective Date of a confirmed Plan of Reorganization, interest shall
      16
                accrue on the Affiliate Receivables at the Federal Judgment Rate. A more detailed
      17        discussion of the Affiliates and their respective relationships and transactions with the
                Debtor is set forth in Section III.D below. Any Affiliate payables (the “Affiliate
      18        Payables”) are identified in Section III.B.5.
      19              3.     Escrow Accounts for Qualified Settlement Funds.
      20               As discussed above in Section II.A.2, the Debtor, as an NPM, is obligated to
                comply with the Escrow Statutes established pursuant to the MSA. In order to comply
      21
                with the Escrow Statutes, the Debtor established an escrow account in each respective
      22        Settling State in which the Debtor sells its products, as set forth below (the “Escrow
                Accounts”). As of the Petition Date, the Debtor maintained the following segregated
      23        Escrow Accounts with Truist Bank:

                                                                                  B USH K ORNFELD            LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                     LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                        601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                REORGANIZATION – Page 10                                              Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198    Filed 03/17/21   Entered 03/17/21 16:30:20       Pg 10 of 30
        1
                                State              Account No.               Balance
        2                                          (last 4 digits)
                       Alabama                          0029                           $743
        3              California                       0047                           $215
        4              Colorado                         0056                           $126
                       Connecticut                      0261                         $5,248
        5              Georgia                          0065                     $1,004,886
                       Idaho                            0074                     $2,091,766
        6
                       Indiana                          0083                     $4,217,902
        7              Kansas                           0092                       $279,642
                       Kentucky                         0109                    $14,539,446
        8              Montana                          0118                     $3,616,656
                       North Carolina                   0154                    $14,833,043
        9
                       North Dakota                     0243                        $11,171
      10               New Hampshire                    0136                            $32
                       New Mexico                       0145                       $255,492
      11               Nevada                           0127                       $239,564
                       Oregon                           0163                     $1,002,089
      12
                       Pennsylvania                     0172                           $110
      13               South Carolina                   0181                     $5,191,186
                       Virginia                         0234                        $35,900
      14               Washington                       0190                     $5,749,384
                       Wyoming                          0207                           $610
      15
                       Total                                                    $53,075,212
      16
                       Pursuant to the various Settling States’ Escrow Statutes, the funds must remain in
      17        escrow for 25 years after deposit. These funds serve as a “reserve fund” to satisfy
                potential state claims against the Debtor akin to those which prompted the MSA. If
      18        there are no state judgments or settlements against King Mountain within the 25-year
      19
                period, those funds revert to King Mountain on a rolling basis. In the meantime, the
                funds in the Escrow Accounts are segregated from the Debtor’s assets and cannot be
      20        used for any purpose other than to satisfy potential state claims. The Escrow Accounts
                are therefore “qualified settlement funds” within the meaning of 26 C.F.R. § 1.468B-1.
      21
                      4.     Inventory, Materials, and Fixed Assets.
      22
                       The Debtor’s bankruptcy schedules reflect the following inventory, materials,
      23        and fixed assets as of the Petition Date:

                                                                                 B USH K ORNFELD           LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                   LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                      601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                REORGANIZATION – Page 11                                            Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198    Filed 03/17/21   Entered 03/17/21 16:30:20     Pg 11 of 30
        1
                       Inventory, Raw Materials, and Supplies                 $3,757,131.40
        2              Farming Assets                                         $4,703,705.29
                       Office Furniture, Fixtures, and Equipment                 $26,383.10
        3              Vehicles                                                 $144,780.00
                       Production Machinery and Equipment                     $1,878,285.31
        4              Intangibles and Intellectual Property                      Unknown
                       Total                                                 $10,510,285.10
        5
                      5.      Avoidance Claims.
        6

        7              As defined in the Plan, an Avoidance Claim is “Any Claim or cause of action of
                the Estate arising out of or maintainable pursuant to Chapter V of the Bankruptcy Code
        8       or under any other similar applicable law.” Generally, Avoidance Claims are
                comprised of (i) actions to avoid and recover preferential transfers pursuant to §§ 547
        9       and 550 of the Bankruptcy Code (with a look-back period of 90 days prior to the
                Petition Date for non-insiders and one year prior to the Petition Date for insiders (as
      10
                defined in Section 101(31) of the Bankruptcy Code)); (ii) actions to avoid and recover
      11        fraudulent transfers pursuant to §§ 548 and 550 of the Bankruptcy Code (with a look-
                back period of two years), or under applicable non-bankruptcy law pursuant to §§ 544
      12        and 550 of the Bankruptcy Code (with a look-back period that is greater than two
                years); or (iii) certain unauthorized transactions of the Debtor following the Petition
      13
                Date pursuant to §§ 549 and 550 of the Bankruptcy Code.
      14
                      The Debtor listed in its Statement of Financial Affairs [ECF No. 1] (“SOFA”)
      15        various payments that it made to insiders and non-insiders during the periods one year
                and ninety days, respectively, prior to the Petition Date, some of which may qualify as
      16        Avoidance Claims:
      17
                            Payments to Indiana, South Carolina, USDA and FDA: The Debtor made
      18                     each of the payments to each of these governmental entities as set forth in
                             the SOFA in strict compliance with the terms of a settlement agreement or
      19                     payment plan it had earlier entered into with the governmental entity.
      20
                             Each payment is likely a preference under Bankruptcy Code § 547(b).
                             However, the Debtor believes that each payment would fall well within the
      21                     scope of the “ordinary course of business” exception under Bankruptcy
                             Code § 547(c)(2) and would not be avoidable. The Plan therefore makes
      22                     no provision for and is not dependent upon the recovery of any prepetition
                             transfers to these entities.
      23

                                                                                 B USH K ORNFELD           LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                   LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                      601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                REORGANIZATION – Page 12                                            Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11     Doc 198   Filed 03/17/21   Entered 03/17/21 16:30:20     Pg 12 of 30
        1                Payments to Wheeler Kountry Korner: This entity sells fuel to the Debtor
                          on account, and the payments the Debtor made prior to the Petition Date
        2
                          (totaling approximately $181,000) were against this account. Some
        3                 portion of the payments would be excepted from avoidance and recovery
                          pursuant to Bankruptcy Code § 547(c)(2), while arguably other portions
        4                 might not. The Debtor estimates that some $30,000 to $50,000 of these
                          payments might be subject to avoidance. However, the Debtor is indebted
        5
                          to Wheeler Kountry Korner in the approximate amount of $584,000.
        6                 Therefore, given the risks and costs of litigation in connection with the
                          amount at issue, and notwithstanding Bankruptcy Code § 502(d), Section
        7                 VII.E.2 of the Plan provides that Wheeler Kountry Korner’s Claim shall be
                          reduced by the amount of $50,000 in satisfaction of any alleged Avoidance
        8                 Claim.
        9
                         Payments to Wheeler Rock Products: The Debtor purchased gravel on
      10                  account and made each of these (2) payments (totaling $16,885.06) in
                          accordance with the repayment terms between the parties. The Debtor
      11                  believes that each payment would fall well within the scope of the
      12
                          “ordinary course of business” exception under Bankruptcy Code
                          § 547(c)(2) and would not be avoidable. The Plan therefore makes no
      13                  provision for and is not dependent upon the recovery of any prepetition
                          transfers to this entity.
      14
                         Payments to Wheeler Logging: Wheeler Logging is an entity wholly
      15
                          owned by the Equity Holder. The Debtor made payments to Wheeler
      16                  Logging totaling $280,000 during the year prior to the Petition Date for
                          management services, the last of which was made some six months prior
      17                  to the Petition Date. There is presumably an issue as to whether the
                          Debtor received “reasonably equivalent value” for purposes of whether
      18
                          some portion of the payments is avoidable under Bankruptcy Code
      19                  § 548(a)(1). As a practical matter, the Debtor understands that Wheeler
                          Logging has little income and no ability to pay any sizable judgment
      20                  against it. Accordingly, the Debtor and the Equity Holder have agreed that
                          the potential liability of Wheeler Logging will be resolved by way of the
      21                  setoff of lease payments that would otherwise be owing to the Equity
      22
                          Holder in connection with the New Lease, up to a total setoff of $280,000,
                          following which payments to the Equity Holder shall proceed as set forth
      23                  in the New Lease.

                                                                               B USH K ORNFELD           LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                 LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                    601 Union St., Suite 5000
                                                                               Seattle, Washington 98101-2373
                REORGANIZATION – Page 13                                          Telephone (206) 292-2110
                                                                                  Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11   Doc 198   Filed 03/17/21   Entered 03/17/21 16:30:20     Pg 13 of 30
        1
                B.    Debtor’s Liabilities
        2
                      1.     Department of Treasury, Alcohol and Tobacco Tax & Trade Bureau.
        3
                       The Debtor is obligated to the TTB based upon federal excise taxes, penalties
        4
                and interest. The TTB’s Claim is secured pursuant to 26 U.S.C. § 6321 and
        5       Washington UCC Financing Statement File No. 2020-269-8819-9. As of the Petition
                Date, the TTB alleges that the Debtor owed the TTB approximately $75,386,614.25.
        6
                       2.    Priority Tax Claims. According to the Schedules and Proofs of Claim
        7       that have been filed in this Bankruptcy Case, there are the following Priority Claims:
        8                          Claimant                  Type of Claim             Amount
                       Internal Revenue Service             Taxes                       $73,570.59
        9                           Total:                                              $73,570.59
      10
                      3.     Prepetition Settlements. King Mountain has entered into final settlement
      11        agreements or agreed payment plans with the State of Indiana, the State of South
                Carolina, United States Food and Drug Administration, and United States Department
      12        of Agriculture for outstanding unpaid taxes. As of the Petition Date, the Debtor
                believes the following amounts are owing to these entities:
      13

      14                           Claimant                  Type of Claim         Amount
                       State of Indiana                    NPM Escrow             $3,506,121.00
      15                                                   Deposits
                       State of South Carolina             NPM Escrow             $2,520,567.98
      16                                                   Deposits
                       U.S. Food and Drug                  Tobacco User Fees      $2,903,104.13
      17               Administration
                       U.S. Department of Agriculture      Tobacco                $5,289,418.88
      18                                                   Assessments
                                    Total:                                       $14,219,211.99
      19
                      4.      Scheduled Non-Priority General Unsecured Claims (Non-Affiliate
      20
                Payables). The Debtor’s records reflect the following unsecured claims, not including
      21        the Affiliate Payables, reflected in Section III.B.5:

      22

      23

                                                                                 B USH K ORNFELD           LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                   LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                      601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                REORGANIZATION – Page 14                                            Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198    Filed 03/17/21   Entered 03/17/21 16:30:20     Pg 14 of 30
        1                               Claimant                        Amount Claimed
                        Internal Revenue Service                             $560,654.54
        2               Alliance One Specialty Prods., LLC                      $2,160.00
                        Aramark Uniform Services                                  $342.18
        3               BIA/NIIMS                                               $5,594.99
                        California Franchise Tax Board                         $16,029.27
        4               Cascade Valley Lube                                        $78.69
                        Cintas Corp.                                              $239.95
        5               Coastal Farm & Home Supply                                $581.86
                        Coleman Oil Company                                     $1,515.03
        6
                        Commercial Tire, Inc.                                   $2,232.29
        7
                        Fastenal Company                                          $275.11
                        Grease Heads Lube and Oil                                 $189.10
        8               Guardian Security                                      $21,225.50
                        H.B. Fuller                                             $5,972.79
        9               Heritage Bank                                        $817,950.24
                        Husch & Husch, Inc.                                       $219.50
      10                Ideal Lumber & Hardware Inc.                               $42.34
                        Lad Irrigation Company                                  $3,413.57
      11                Mid Columbia Veterinary Clinic                             $74.80
                        NC Filter Corporation                                  $49,108.49
      12                Oak Harbor Freight Lines, Inc.                          $4,533.10
                        Office Solutions Northwest Inc.                           $582.90
      13                PacifiCorp Power                                        $8,718.72
                        Simplot Western Stockman’s                                $201.93
      14                Tacoma Screw Product, Inc.                                 $51.28
                        Taghleef Industries Inc.                               $16,442.16
      15                Valley Septic Service                                     $693.00
                        Yakama Nation Land Enterprise                        $176,659.00
      16                Yakima Valley Transportation LLC                        $5,600.00
      17
                     5.     Scheduled General Unsecured Claims (Affiliate Payables). The
      18        Debtor’s records reflect the following in Payables to Affiliates (defined herein):

      19                              Claimant                          Amount Claimed
                        Wheeler Kountry Korner                               $584,136.57
      20                Wheeler Rock Products                                  $13,802.12

      21               6.     Paycheck Protection Program Loan. Prepetition, on April 20, 2020, the
                Debtor entered into a promissory note with Heritage Bank for a SBA Paycheck
      22        Protection Program loan in the original principal amount of $814,447.00. The Debtor
                later applied for forgiveness of the loan. By letter dated January 22, 2021, Heritage
      23
                Bank advised that the loan had been fully forgiven:
                                                                                 B USH K ORNFELD            LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                    LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                       601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                REORGANIZATION – Page 15                                             Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198    Filed 03/17/21   Entered 03/17/21 16:30:20      Pg 15 of 30
        1             We are pleased to notify you that your loan forgiveness application under
                      the Paycheck Protection Program (PPP) has been approved. Your PPP
        2
                      promissory note has been marked as paid in full, and you have no further
        3             payment obligations at this time.

        4             If the Small Business Administration (SBA) should determine that your
                      loan forgiveness is revoked, rescinded, canceled or reduced in any amount
        5             and, subsequently, any forgiveness payment made on your loan under the
        6             PPP by the SBA is recalled for any reason, requiring Heritage Bank to
                      return any prior forgiveness payment, your promissory note will be
        7             reinstated with respect to any such payment.
        8       While it appears there is some residual possibility that the SBA might revoke the
                forgiveness on some unknown basis, the forgiveness of the PPP loan has meaningfully
        9
                improved the Debtor’s financial position to the benefit of creditors.
      10
                C.    The Debtor’s Equity
      11
                      The Debtor has a single class of shares which are owned by Trina A. Wheeler, a
      12        member of the Yakama Tribe. Ms. Wheeler owns all rights attendant to the shares, and
                no other party holds any rights or options with respect to the Debtor’s equity.
      13

      14        D.    The Debtor’s Affiliates

      15               The Debtor has a number of Affiliates, including the following. To the extent
                the Debtor transacts or continues to transact business with Affiliates, such transactions
      16        will be conducted at the same prices and terms offered to third party non-affiliates.
      17
                      1. Mountain Tobacco Distributing Inc. Mountain Tobacco Distributing
      18                 (“Distributing”) is a Washington licensed S-Corp that distributes King
                         Mountain products in the State of Washington (excluding the Yakama Nation
      19                 Reservation). Distributing has no physical assets; the only expenses
                         Distributing has is the cost of cigarettes and cost of cigarette stamps required
      20
                         to be affixed to cigarettes sold. Distributing was initially contemplated as a
      21                 break-even company, charging its customers only the amount it was charged
                         by King Mountain for cigarettes, plus the cost of the cigarette stamp.
      22                 However, initially King Mountain charged more to Distributing for its
                         products than the price Distributing would sell King Mountain products to its
      23
                         Washington State distributors and Tribes. This at times would leave
                                                                                  B USH K ORNFELD           LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                    LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                       601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                REORGANIZATION – Page 16                                             Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198    Filed 03/17/21   Entered 03/17/21 16:30:20      Pg 16 of 30
        1               Distributing with insufficient funds to purchase cigarette stamps to affix to
                        cigarettes. In turn, King Mountain, would transfer funds to Distributing to
        2               purchase the required stamps. Those transfers were recorded as long-term
                        intercompany transactions. To correct this process, in 2016 King Mountain
        3
                        adjusted its prices charged to Distributing so that Distributing would be at
        4               break even and no longer have a loss or negative cash flow. Accordingly, this
                        Affiliate Receivable is ultimately not collectible. King Mountain could
        5               reduce its price to Mountain Tobacco, allowing it to make a profit, and the
                        excess funds could be paid to King Mountain to reduce the long-term
        6
                        receivable. However, this would result in a reduced profit to King Mountain
        7               and King Mountain’s net cash flow would be unaffected. King Mountain
                        expects to continue doing business with Distributing for the foreseeable
        8               future.
        9            2. Wheeler Fuel Distribution. Wheeler Fuel Distribution (“Wheeler Fuel”) is a
                        Yakama Nation licensed LLC founded in late 2015. The company purchases
      10
                        and sells fuel to the two convenience stores owned by the Equity Holder.
      11                King Mountain financed certain start-up costs, including the purchase of a
                        fuel truck. As set forth in the Plan, Wheeler Fuel shall repay the Debtor the
      12                full amount of the Affiliate Receivable in equal payments made each calendar
                        quarter over the course of four years following the Effective Date. King
      13                Mountain expects to continue doing business with Wheeler Fuel for the
      14                foreseeable future. All transactions between the entities will be conducted at
                        the same prices and terms offered to third party non-affiliates.
      15
                     3. Wheeler Kountry Korner. Originally Kiles Korner, Wheeler Kountry Korner
      16                (“Kountry Korner”), a convenience store located in Wapato, Washington, was
                        purchased by Trina and Delbert Wheeler in 2007. Kountry Korner is a
      17
                        Yakama Nation licensed business and sole proprietorship of the Equity
      18                Holder, with sales primarily composed of fuel and tobacco products. King
                        Mountain did not finance the purchase of Wheeler Kountry Korner or its
      19                expansion. King Mountain expects to continue doing business with Kountry
                        Korner for the foreseeable future, and all transactions between the entities
      20                will be conducted at the same prices and terms offered to third party non-
      21
                        affiliates.

      22             4. Wheeler Smoke N Gas. Wheeler Smoke N Gas (“Smoke N Gas”), a
                        convenience store located in Mabton, Washington, is a Yakama Nation
      23                licensed business and sole proprietorship of the Equity Holder, with sales

                                                                               B USH K ORNFELD           LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                 LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                    601 Union St., Suite 5000
                                                                               Seattle, Washington 98101-2373
                REORGANIZATION – Page 17                                          Telephone (206) 292-2110
                                                                                  Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11   Doc 198   Filed 03/17/21   Entered 03/17/21 16:30:20     Pg 17 of 30
        1               primarily composed of fuel and tobacco products. Construction of Smoke N
                        Gas began in 2014, and the store opened in early 2015. King Mountain did
        2
                        not fund any of the construction or start-up costs for Smoke N Gas. King
        3               Mountain expects to continue doing business with Smoke N Gas for the
                        foreseeable future, and all transactions between the entities will be conducted
        4               at the same prices and terms offered to third party non-affiliates.
        5            5. Wheeler’s Pawn Stars. Wheeler Pawn Stars (“Pawn Stars”) is a Yakama
                        Nation licensed sole proprietorship owned by the Equity Holder. Pawn Stars
        6
                        was founded in late 2013, and King Mountain financed a portion of the start-
        7               up costs. As set forth in the Plan, Pawn Stars shall repay the Debtor the full
                        amount of the Affiliate Receivable in equal payments each calendar quarter
        8               over the course of four years following the Effective Date. King Mountain
                        expects to continue doing business with Pawn Stars for the foreseeable future,
        9
                        and all transactions between the entities will be conducted at the same prices
      10                and terms offered to third party non-affiliates.

      11             6. Wheeler Logging. Wheeler Logging (“Logging”) was the first business
                        founded by Trina and Delbert Wheeler. The business activities consisted
      12                primarily of harvesting and hauling timber. The majority of the funds from
                        King Mountain were advanced between 2010 and 2013. As timber prices fell
      13
                        and the number of timber jobs on the Yakama Nation diminished, so did the
      14                amount of timber work the company performed. Logging has not performed
                        any timber work in the last three years. Logging no longer has any significant
      15                sources of revenue and, based on the timber market on the Yakama Nation
                        Reservation, it does not anticipate this to change in the near future. The
      16                Debtor has no plans to conduct business with Wheeler Logging in the
      17                foreseeable future.

      18             7. Wheeler Rock Products. Wheeler Rock Products (“Rock Products”) is a
                        Yakama Nation licensed LLC founded in 2015. King Mountain financed
      19                approximately 15-20% of its start-up costs. Rock Products’ business
                        activities consist of mining sand and gravel and selling gravel and concrete.
      20
                        Rock Products has only recently become profitable. As set forth in the Plan,
      21                Wheeler Rock Products shall repay the Debtor the full amount of the Affiliate
                        Receivable in equal payments each calendar quarter over the course of five
      22                years following the Effective Date. The Debtor has limited need for gravel
                        and concrete products, and as such the Debtor intends to do business with
      23                Rock Products on an as-needed basis, and any future transactions between the
                                                                               B USH K ORNFELD            LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                  LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                     601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                REORGANIZATION – Page 18                                           Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11   Doc 198   Filed 03/17/21   Entered 03/17/21 16:30:20      Pg 18 of 30
        1                entities will be conducted at the same prices and terms offered to third party
                         non-affiliates.
        2

        3             8. Wheeler Cattle. Wheeler Cattle is a licensed Yakama Nation entity but not a
                         separate entity from King Mountain for tax purposes. Wheeler Cattle moves
        4                cattle to various parcels of land that King Mountain farms. Currently, wages
                         and expenses are paid by King Mountain and recorded as an intercompany
        5                payable, and such amounts are repaid to King Mountain as cattle is sold. In
        6                2018, King Mountain paid $248,815 in Cattle wages and payroll taxes and
                         $76,948 in operating costs. In 2019, King Mountain paid $278,575 in wages
        7                and payroll taxes and $352,744 in operating costs; operating costs increased
                         in 2019 due to purchases of bulls at a cost of $110,000 and fencing materials
        8                at a cost of $95,000. In 2020, King Mountain paid $375,272 in wages and
                         payroll taxes and $176,448 in operating costs. The Debtor seeks to separate
        9
                         its cattle and tobacco operations, and therefore, no more than ninety days
      10                 post-confirmation, Wheeler Cattle will be established as a separate legal
                         entity, with its own accounting system and bank accounts. Current
      11                 intercompany payables representing debts owed by Wheeler Cattle will be
                         transferred to the new entity. All expenses and payroll will be processed
      12
                         through the new entity. Cattle is usually sold twice a year, depending on the
      13                 market, and accordingly, cash flow requirements will be projected for the
                         upcoming six months. The number of cattle sold will be based on estimated
      14                 cash flow needs and the market price of beef. Those proceeds would then be
                         utilized to pay wages and operating expenses going forward. Proceeds in
      15                 excess of wage and operating costs will be used to repay King Mountain over
      16                 a five year period starting January 1, 2022. King Mountain has no plans to
                         conduct business with Wheeler Cattle once the new legal entity is established.
      17
                E.    The Debtor’s Management
      18
                       Trina A. Wheeler, the Debtor’s 100% owner, is the Manager and President of the
      19
                Debtor. Truman J. Thompson, the Chief Executive Officer and Chief Financial Officer,
      20        is also the Vice President of the Debtor. Terryanna Blodgett is the Secretary of the
                Debtor. Ms. Wheeler and Ms. Blodgett do not draw a salary from the Debtor, and there
      21        is no intention that either will in the future. Mr. Thompson’s current compensation for
                his full-time employment by the Debtor is $180,000 per year, plus quarterly bonuses of
      22
                $12,500 awarded at the discretion of the Debtor’s Manager. Mr. Thompson’s
      23        compensation by the Debtor is commensurate with other professionals possessing the

                                                                                 B USH K ORNFELD           LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                   LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                      601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                REORGANIZATION – Page 19                                            Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198   Filed 03/17/21   Entered 03/17/21 16:30:20      Pg 19 of 30
        1       education, experience and knowledge of the regulatory issues unique to the Debtor’s
                industry, and may be adjusted upward or downward on an annual basis to reflect cost of
        2
                living and then current market conditions. The Debtor has no intent to alter this
        3       compensation structure in the foreseeable future.

        4       F.    The Debtor’s Employees
        5              The Debtor has more than 60 employees working in various positions across the
        6       Debtor’s farming, production, sales, distribution, and administrative operations. All
                employees have been paid in full and will continue to be paid in full in accordance with
        7       their employment agreements.
        8       G.    The Debtor’s Regulatory Environment
        9
                       The Debtor is in a heavily regulated industry and must adhere to a myriad of
      10        regulations imposed under the MSA, the Escrow Statutes and state-specific
                complementary statutes, and federal regulations. The Debtor has been working to
      11        resolve its disputes with the TTB and State of New York and, prepetition, had entered
                into settlement agreements with the State of Indiana, State of South Carolina, FDA, and
      12
                USDA. The Debtor has been in compliance with the Escrow Statutes in the states in
      13        which it currently sells its products, and the Debtor does not anticipate any further
                regulatory issues.
      14
                H.    The Debtor’s Financial Statements
      15

      16              Attached to this Disclosure Statement are the following:

      17                    Exhibit A – The Debtor’s Projections for 2021 through 2025
                            Exhibit B – Assumptions Underlying the Projections
      18                    Exhibit C – The Debtor’s 2020 Financial Statements
                            Exhibit D – The Debtor’s 2019 Financial Statements
      19                    Exhibit E – The Debtor’s 2018 Financial Statements
      20

      21

      22

      23

                                                                                 B USH K ORNFELD           LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                   LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                      601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                REORGANIZATION – Page 20                                            Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198   Filed 03/17/21   Entered 03/17/21 16:30:20      Pg 20 of 30
        1                                  ARTICLE IV.
                           SUMMARY OF PROPOSED PLAN OF REORGANIZATION
        2

        3       A.    Explanation of Impaired and Unimpaired Claims

        4             The term “Impaired” as used herein refers to those creditors to whom this
                Disclosure Statement (and the related Ballots and other materials delivered together
        5       herewith) are being furnished and who are entitled to accept or reject the Plan. The
                Claims in Classes 1–10 are impaired under the Plan, and the holders of Claims in such
        6       Classes are entitled to vote to accept or reject the Plan.
        7
                       The term “Unimpaired” refers to those creditors or equity holders whose claims
        8       or interests remain unaltered by the reorganization effectuated by the Plan. Because of
                this favorable treatment, these creditors are conclusively deemed to have accepted the
        9       Plan. Accordingly, under Section 1126(f) of the Bankruptcy Code, it is not necessary
      10
                to solicit acceptances from the holders of claims or interests in such classes. No
                Classes are Unimpaired under the Plan and thus, no Class is conclusively deemed to
      11        have accepted the Plan with voting.

      12        B.    Classification of Claims and Interests
      13              1.     Unclassified Claims
      14
                      The Bankruptcy Code automatically entitles certain types of claims to specific
      15        treatment. Such claims are not impaired and are not entitled to vote on the Plan.
                However, claimants holding such claims are entitled to object to the Plan, so long as the
      16        Plan’s treatment of such claims is inconsistent with the requirements of the Bankruptcy
                Code. Accordingly, the Debtor has not classified (i) Administrative Expense Claims,
      17        which are Allowed Claims for costs or expenses of the Chapter 11 Case that are
      18        allowed under sections 503(b) and 507(a)(2) of the Bankruptcy Code, which will
                primarily be comprised of the allowed claims of Professional Persons, and amounts
      19        owed the US Trustee pursuant to 28 U.S.C. § 1930; or (ii) Priority Tax Claims, which
                unsecured income, employment, and other taxes described by 11 U.S.C. § 507(a)(8).
      20        The treatment of Unclassified Claims is specified in the Plan.
      21
                      2.     Classified Claims and Equity Interests
      22
                             Class 1: Secured Claim of Alcohol and Tobacco Tax & Trade Bureau
      23                     Class 2: Secured Claim of FIRST Insurance Funding

                                                                                 B USH K ORNFELD           LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                   LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                      601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                REORGANIZATION – Page 21                                            Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198    Filed 03/17/21   Entered 03/17/21 16:30:20     Pg 21 of 30
        1                    Class 3: Unsecured Claim of State of Indiana
                             Class 4: Unsecured Claim of State of South Carolina
        2
                             Class 5: Unsecured Claim of the U.S. Department of Agriculture
        3                    Class 6: Unsecured Claim of the U.S. Food & Drug Administration
                             Class 7: Administrative Convenience Claims
        4                    Class 8: General Unsecured Claims
                             Class 9: Affiliate Claims
        5                    Class 10: Equity Interests
        6
                C.    Treatment of Classified Claims and Equity Interests.
        7
                       As detailed in the Plan, each Allowed Claim in Classes 1–8 will be paid in full,
        8       with interest accruing at the rate specified in the Plan, if any, from income generated
        9       from the Debtor’s business operations and from the proceeds of its Escrow Accounts,
                as specified in the Plan. The Holder(s) of the Equity Interests shall retain their interests
      10        following Confirmation and will continue to own, manage and operate the Debtor and
                its property. YOU ARE ENCOURAGED TO REVIEW THE TREATMENT OF
      11        YOUR CLAIM UNDER THE PLAN WITH CARE.
      12
                                           ARTICLE V.
      13
                            EXECUTORY CONTRACTS AND UNEXPIRED LEASES

      14               The Plan constitutes a motion by the Debtor to authorize the Debtor to assume or
                reject, in its discretion, all executory contracts and unexpired leases of the Debtor
      15        except for those assumed or rejected prior to the date of the Confirmation Order.
                Assumption by the Debtor of an executory contract or unexpired lease means that the
      16
                Debtor has elected to continue to perform the obligations under such contract or lease,
      17        and to cure defaults of the type that must be cured under the Bankruptcy Code, if any.
                Pursuant to the Plan, each rejected agreement shall be deemed rejected as of the
      18        Effective Date.
      19                                            ARTICLE VI.
                                                TAX CONSEQUENCES
      20
                       The federal income tax consequences of the implementation of the Plan to a
      21        Holder of a Claim will depend, among other things, on (a) whether its Claim constitutes
      22
                a debt or security for federal income tax purposes, (b) whether the Holder of the Claim
                receives consideration in more than one tax year, (c) whether the Holder of the Claim is
      23        a resident of the United States, (d) whether all of the consideration by the Holder of the

                                                                                   B USH K ORNFELD            LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                      LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                         601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
                REORGANIZATION – Page 22                                               Telephone (206) 292-2110
                                                                                       Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11     Doc 198    Filed 03/17/21   Entered 03/17/21 16:30:20       Pg 22 of 30
        1       Claim is deemed received by that Holder of the Claim as part of an integrated
                transaction, (e) whether the Holder of the Claim reports income using the accrual or
        2
                cash method of accounting, and (f) whether the Holder of the Claim has previously
        3       taken a bad debt deduction or worthless security deduction with respect to the Claim.

        4             The Debtor anticipates that the tax consequences of the Plan to the Debtor will
                have no effect on its ability to consummate the Plan. Because the Debtor is an S Corp,
        5       any tax consequences arising from implementation of the Plan will flow through to its
        6       owner and sole shareholder and will not be payable by the Debtor.

        7       CIRCULAR 230 DISCLAIMER: TO ENSURE COMPLIANCE WITH
                REQUIREMENTS IMPOSED BY THE INTERNAL REVENUE SERVICE, WE
        8       INFORM YOU THAT (A) ANY U.S. FEDERAL TAX INFORMATION
                CONTAINED IN THIS COMMUNICATION (INCLUDING ANY ATTACHMENTS)
        9
                IS NOT INTENDED OR WRITTEN TO BE USED OR RELIED UPON, AND
      10        CANNOT BE USED OR RELIED UPON, FOR THE PURPOSE OF (1) AVOIDING
                TAX-RELATED PENALTIES UNDER THE INTERNAL REVENUE CODE OF
      11        1986, AS AMENDED, OR (2) PROMOTING, MARKETING OR RECOMMENDING
                TO ANOTHER RPARTY ANY TRANSACTION OR TAX MATTER(S)
      12
                ADDRESSED HEREIN, AND (B) THIS DISCUSSION WAS WRITTEN IN
      13        CONNECTION WITH THE DEBTORS’ SOLICITING ACCEPTANCE OF THE
                PLAN THROUGH THIS DISCLOSURE STATEMENT.
      14
                                                  ARTICLE VII.
      15                                     LIQUIDATION ANALYSIS

      16                The Bankruptcy Code requires that a creditor with a right to vote accept the Plan,
                or, alternately, that the creditor receive under the Plan at least as much as it would
      17        receive if the debtor’s assets were liquidated in and the proceeds distributed under a
      18        Chapter 7 liquidation. This is generally known as the “best interests” test. As set forth
                below, the Debtor believes that the Plan satisfies the standard.
      19
                       To apply the test, the Debtor’s assets are valued in the context of a distressed
      20        liquidation in a Chapter 7 case by a Chapter 7 trustee appointed by the Bankruptcy
                Court. The estimated values take into account the costs and expenses of the liquidation,
      21
                and such additional administrative and priority claims that may result from conversion
      22        of the case to a Chapter 7 for the purpose of liquidation. Net liquidation proceeds
                would be paid to general unsecured creditors only to the extent funds are available after
      23

                                                                                 B USH K ORNFELD            LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                    LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                       601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                REORGANIZATION – Page 23                                             Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198    Filed 03/17/21   Entered 03/17/21 16:30:20      Pg 23 of 30
        1       secured creditors have been paid the full value of their collateral and priority creditors
                receive full payment on their claims.
        2

        3              In this case, the asserted secured claim of the TTB far exceeds the value of the
                Debtor’s assets, even including the value of the Escrow Funds. On information and
        4       belief, and based on liquidations of similar qualified escrow accounts of NPM
                bankruptcy debtors, the Debtor projects a liquidation of the Debtor’s reversionary rights
        5       in the funds in the Escrow Accounts would likely yield approximately $0.14 on the
        6       dollar. In this case, that would translate into a total return to TTB of less than $10
                million on its $75 million claim. The TTB would also assert that its lien encumbers the
        7       balance of the Debtor’s assets, the proceeds from the liquidation of which would also
                be payable to the TTB. The Debtor has not had any form of an appraisal performed on
        8       its operating assets and cannot state what the current liquidation value of the assets
                might be. However, the Debtor’s estimate of the current liquidation value of its non-
        9
                escrow account assets is less than $10 million, all of which the TTB would presumably
      10        claim as further proceeds of its collateral.

      11              The Debtor’s above estimate of a liquidation value incorporates, but is not
                limited to, the following facts and assumptions:
      12

      13        Cash, Receivables, Bonds, Deposits and Prepayments.

      14                   Asset                  Scheduled Value             Liquidation Value
                Cash                                   $1,579,683.42                 $1,579,683.42
      15
                Prepaid Insurance                        $143,753.62                            $0
      16        Legal Retainers                          $585,791.30                   $585,791.30
                Accounts Receivable                    $1,733,435.39                 $1,213,404.77
      17        Tobacco NPM Corporate                    $779,000.00                   $250,000.00
                Surety Bonds
      18
                TOTAL                                     $4,821,663.73              $3,628,879.49
      19            Cash on hand varies daily. Available cash would likely be less in the event of a
                      conversion to chapter 7.
      20            There is little, if any, liquidation value associated with the Debtor’s various
                      insurance policies that have been prepaid and are termed through November 10,
      21
                      2021.
      22            Accounts Receivable is discounted by 30% to account for assumptions of
                      uncollectibility by a Chapter 7 trustee.
      23

                                                                                   B USH K ORNFELD           LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                     LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                        601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                REORGANIZATION – Page 24                                              Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11     Doc 198   Filed 03/17/21   Entered 03/17/21 16:30:20       Pg 24 of 30
        1           The annual Non-Participating Tobacco MFS corporate surety bonds required by
                     various selling states are exclusive to King Mountain. The Debtor is without
        2
                     information as to whether any portion of the tobacco bonds may be refunded if
        3            cancelled during the coverage period.

        4       Affiliate Receivables.
        5
                          Receivable                Scheduled Value           Liquidation Value
        6       Wheeler Logging                            $4,245,580.95                            $0
                Wheeler Rock Products                      $1,521,198.38                $350,000.00
        7       Wheeler Fuel Distribution                   $249,999.72                 $125,000.00
                Wheeler Pawn Stars                           $282,993.20                $125,000.00
        8
                Wheeler Cattle                             $1,968,337.14                $250,000.00
        9       Mountain Tobacco                           $4,760,351.18                            $0
                Distributing
      10        TOTAL                                    $13,028,460.57                 $850,000.00
      11
                    A more detailed discussion of the Affiliates, their respective relationships and
                       transactions with the Debtor, and their projected ability to repay, is set forth in
      12               Section III.D hereof.
                    As set forth in Section III.D, the Affiliates have varying cash flows and limited
      13               cash on hand, and certain Affiliates have proposed to repay the Debtor in full
                       over specified time periods. A liquidation of the Debtor would result in only a
      14
                       fraction of the total anticipated repayment, due to the Affiliates’ respective
      15               current financial circumstances.

      16        Inventory and Raw Materials.
      17
                         Asset                 Amount                Sale Price               Liquidation
      18                                                                                         Value
                Raw Tobacco                385,344 pounds                   $0.50/lb.          $192,672.00
      19        Packaging                        $106,751            0% resale value                      $0
                Raw Materials                    $369,438           60% resale value            $221,662.80
      20
                Processed Tobacco                $111,107            0% resale value                      $0
      21        Cigarettes                 295,851 cartons       $4.00 profit per unit        $1,183,404.00
                Roll-Your-Own 16 oz.              24 units       $3.00 profit per unit               $72.00
      22        Roll-Your-Own 6 oz.              406 units       $1.50 profit per unit              $609.00
                TOTAL                                                                         $1,598,419.80
      23

                                                                                   B USH K ORNFELD            LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                      LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                         601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
                REORGANIZATION – Page 25                                               Telephone (206) 292-2110
                                                                                       Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11      Doc 198   Filed 03/17/21   Entered 03/17/21 16:30:20       Pg 25 of 30
        1           The Debtor’s sale prices of raw tobacco and other raw materials take into
                     consideration assumptions of a very limited market for raw tobacco and discount
        2
                     for necessary transportation of product to a processing facility.
        3           All packaging is custom made for King Mountain and may include certain logos
                     or artistic elements exclusively licensed to King Mountain and, therefore, would
        4            have no value on the open market.
                    All processed tobacco is processed into King Mountain’s various proprietary
        5
                     blends that are the exclusive intellectual property of the Debtor and, therefore,
        6            any buyer would be prohibited from incorporating such processed tobacco into a
                     third party product. Thus, processed tobacco on hand has no value on the open
        7            market.
        8
                Fixed Assets.
        9
                           Asset                  Scheduled Value            Liquidation Value
      10        Farming Assets                         $4,703,705.29                $1,996,500.00
                Office Furniture, Fixtures,               $26,383.10                            $0
      11
                and Equipment
      12        Vehicles                                 $144,780.00                  $144,780.00
                Production Machinery and               $1,878,285.31                $1,479,500.00
      13        Equipment
                TOTAL                                  $6,753,153.70                $3,620,780.00
      14
                    The Debtor’s fixed asset liquidation values are distinguished from the estimated
      15              values based on estimated useful life set forth in the Schedules. The fixed asset
                      liquidation values consider inherent challenges of liquidating industry-specific
      16              fixed assets located on the Yakama Nation and the limited potential buyers of
                      such assets on the open market.
      17

      18        Liquidation Expenses.

      19               The gross amount of liquidation proceeds estimated above would be reduced by
                the costs and expenses that a chapter 7 trustee would incur in that process. The trustee
      20        would be entitled to a blended commission pursuant to § 326(a) of the Bankruptcy
      21
                Code. In addition, the trustee would presumably engage an attorney and an accountant
                to assist in the liquidation process, as well as a firm to perform one or more liquidation
      22        sales of the fixed assets. It is impossible to estimate with any reliability as to what each
                of these expenses would total, but for purposes of this analysis the following amounts
      23        are included:
                                                                                   B USH K ORNFELD           LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                     LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                        601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                REORGANIZATION – Page 26                                              Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11     Doc 198    Filed 03/17/21   Entered 03/17/21 16:30:20      Pg 26 of 30
        1
                                      Professional             Est. Expense Amount
        2
                                  Chapter 7 Trustee                          $315,000
        3                         Trustee’s attorney                         $200,000
                                  Trustee’s accountant                        $25,000
        4                         Liquidation firm                          $543,1171
        5
                                           Total                          $1,083,117

        6       The estimated net liquidation recovery would be as follows:

        7                       Gross liquidation proceeds:             $9,698,079
                                      Less: Liquidation expenses:       $1,083,117
        8
                                      Total:                            $8,614,962
        9
                        In the event of a liquidation, the TTB would receive payment on only a fraction
      10        of its almost $75 million claim, and all other creditors would receive no distributions
                whatsoever. Monthly payments to all creditors (including the TTB) would immediately
      11
                cease. In contrast, the Plan provides that all creditors (other than the Class 9 Claims of
      12        Affiliates) will be paid 100% of their Allowed Claims. The Plan provides a much more
                favorable alternative for creditors and therefore satisfies the best interests of creditors
      13        test.
      14                                                ARTICLE VIII.
                                                        RISK FACTORS
      15
                       Distributions to Holders of Allowed Claims contemplated under the Plan are
      16
                contingent upon assumptions, some or all of which could fail to materialize and
      17        preclude the Plan from becoming effective or reduce anticipated distributions. Most
                important, however, is that the Plan is subject to approval by the various classes of
      18        creditors entitled to vote on the Plan pursuant to the Bankruptcy Code and to
                confirmation of the Plan by the Bankruptcy Court. No assurance can be given that the
      19        Plan will be accepted by the requisite number and amount of creditors or confirmed by
      20
                the court.

      21

      22
                      1
                          $3,620,780 x 15% = $543,117
      23

                                                                                     B USH K ORNFELD           LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                       LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                          601 Union St., Suite 5000
                                                                                     Seattle, Washington 98101-2373
                REORGANIZATION – Page 27                                                Telephone (206) 292-2110
                                                                                        Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11       Doc 198     Filed 03/17/21   Entered 03/17/21 16:30:20     Pg 27 of 30
        1                                       ARTICLE IX.
                                         CONFIRMATION OF THE PLAN
        2
                A.    Voting Procedures
        3
                       A ballot to be used for voting your acceptance or rejection of the Plan of
        4
                Reorganization is being mailed to you together with this Disclosure Statement and
        5       Plan. Holders of claims should read the instructions carefully, complete, date and sign
                the ballot, and transmit it in the envelope enclosed. IN ORDER TO BE COUNTED,
        6       YOUR BALLOT MUST BE RECEIVED AT THE INDICATED ADDRESS BY THE
                TIME PROVIDED ON THE BALLOT. FAILURE TO VOTE OR A VOTE TO
        7
                REJECT THE PLAN WILL NOT AFFECT THE TREATMENT TO BE ACCORDED
        8       A CLAIM OR INTEREST IF THE PLAN NEVERTHELESS IS CONFIRMED.

        9              If more than one-half in number of claimants voting and at least two-thirds in
                amount of the allowed claims of such claimants in each class of claims vote to accept
      10        the Plan, such classes will be deemed to have accepted the Plan. For purposes of
      11        determining whether a class of claims has accepted or rejected the Plan, only the votes
                of those who have timely returned their ballots will be considered.
      12
                B.    Hearing on Confirmation
      13
                       The hearing on confirmation of the Plan will be set before the Honorable
      14
                Whitman L. Holt, United States Bankruptcy Judge, in U.S. Bankruptcy Court for the
      15        Eastern District of Washington in Yakima. Notice of the time and date of that hearing
                will be provided. The Bankruptcy Court shall confirm the Plan at that hearing only if
      16        certain requirements, as set forth in § 1129 of the Bankruptcy Code, are satisfied.
      17
                C.    Feasibility
      18
                       The Debtor must also establish that confirmation of the Plan is not likely to be
      19        followed by the Debtor’s liquidation, or the need for further financial reorganization.
                For purposes of determining whether the Plan meets this requirement, the Debtor, along
      20        with its professionals, analyzed the future prospects of the Debtor and its ability to meet
      21
                its obligations under the Plan and have prepared projections (the “Projections”) for the
                certain Plan periods. The Projections, and the significant assumptions upon which they
      22        are based, are attached as Exhibit A to this Disclosure Statement. Based on the
                Projections, the Debtor believes that Confirmation is not likely to be followed by the
      23        liquidation or further financial reorganization of the Debtor. To the extent necessary,
                                                                                  B USH K ORNFELD            LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                     LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                        601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                REORGANIZATION – Page 28                                              Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198    Filed 03/17/21   Entered 03/17/21 16:30:20       Pg 28 of 30
        1       the Debtor will present additional evidence at the hearing on Confirmation in support of
                such a finding.
        2

        3             THE PROJECTIONS ARE BASED UPON A NUMBER OF SIGNIFICANT
                ASSUMPTIONS INCLUDING, BUT NOT LIMITED TO, RECENT HISTORICAL
        4       OPERATING RESULTS AND THE TERMS OF THE PLAN OF
                REORGANIZATION ON FILE AS OF THE DATE OF THIS DISCLOSURE
        5       STATEMENT. ACTUAL OPERATING RESULTS AND VALUES MAY VARY
        6       SIGNIFICANTLY FROM THESE PROJECTIONS. THE PROJECTIONS WERE
                NOT PREPARED WITH A VIEW TOWARD COMPLYING WITH THE
        7       GUIDELINES FOR PROSPECTIVE FINANCIAL STATEMENTS PUBLISHED BY
                THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS. NO
        8       INDEPENDENT AUDITOR HAS COMPILED OR EXAMINED THE
                ACCOMPANYING PROSPECTIVE FINANCIAL INFORMATION TO
        9
                DETERMINE THE REASONABLENESS THEREOF AND, ACCORDINGLY, HAS
      10        NOT EXPRESSED AN OPINION OR ANY OTHER FORM OF ASSURANCE
                WITH RESPECT THERETO. THE PROJECTIONS MADE BY THE DEBTOR
      11        CONSTITUTES A FORWARD-LOOKING STATEMENT AS DEFINED IN 15
                U.S.C. § 78u-5, AND ARE BASED UPON DATA AVAILABLE AS OF THE DATE
      12
                OF THIS DISCLOSURE STATEMENT TO THE DEBTOR. IMPORTANT
      13        FACTORS THAT COULD CAUSE ACTUAL RESULTS TO DIFFER
                MATERIALLY FROM THOSE IN THE PROJECTIONS INCLUDE, BUT ARE NOT
      14        LIMITED TO, THE ACCURACY OF THE DATA THAT FORM THE BASIS FOR
                THE PROJECTIONS AND THE GENERAL ECONOMIC CONDITIONS THAT
      15        MAY EXIST AT THAT TIME.
      16
                    THE DEBTOR DOES NOT, AS A MATTER OF COURSE, PUBLISH
      17        PROJECTIONS OF ITS ANTICIPATED FINANCIAL POSITION, RESULTS OF
                OPERATIONS OR CASH FLOWS. ACCORDINGLY, THE DEBTOR DOES NOT
      18        INTEND TO AND DISCLAIMS ANY OBLIGATION TO (A) FURNISH UPDATED
                PROJECTIONS TO HOLDERS OF ALLOWED CLAIMS OR EQUITY INTERESTS
      19
                PRIOR TO THE EFFECTIVE DATE OR TO ANY OTHER PARTY AFTER THE
      20        EFFECTIVE DATE OR (B) OTHERWISE MAKE SUCH UPDATED
                INFORMATION PUBLICLY AVAILABLE.
      21

      22

      23

                                                                                B USH K ORNFELD           LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                  LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                     601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                REORGANIZATION – Page 29                                           Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198   Filed 03/17/21   Entered 03/17/21 16:30:20     Pg 29 of 30
        1       D.    Treatment of Dissenting Classes of Creditors
        2
                       The Bankruptcy Code requires the Bankruptcy Court to find that the Plan does
        3       not discriminate unfairly, and is fair and equitable, with respect to each class of claims
                or interests that is impaired under, and has not accepted, the Plan. Upon such a finding,
        4       the Bankruptcy Court may confirm the Plan despite the objections of a dissenting class.
                The Debtor has requested that the Court confirm the Plan even if creditors holding
        5       claims in impaired classes do not accept the Plan.
        6
                E.     Effect of Confirmation of the Plan
        7
                       Confirmation of the Plan shall operate on the Effective Date as a discharge of the
        8       Debtor from all claims and indebtedness that arose before the Effective Date, except for
                those unclassified claims that the Debtor agrees to pay as a continuing obligation. All
        9
                such discharged claims and indebtedness shall be satisfied by the cash payment or other
      10        consideration provided under the Plan. Upon Confirmation, all property of the Debtor
                shall be free and clear of all claims and interests of creditors, except as otherwise
      11        provided in the Plan or the order of the Bankruptcy Court confirming the Plan. The
                Reorganized Debtor shall be vested with all assets of the Debtor. The provisions of the
      12        Plan shall bind the Debtor and all other parties in interest, including any creditor of the
      13
                Debtor, whether or not such creditor is impaired under the Plan and whether or not such
                creditor has accepted the Plan.
      14
                F.    Consequences of the Failure to Confirm the Plan
      15
                      In the event the Court declines to confirm the Debtor’s Plan, a liquidation might
      16
                ultimately result, either through a revised Plan under Chapter 11 or conversion of this
      17        Chapter 11 case to a bankruptcy under Chapter 7 of the Bankruptcy Code.

      18              RESPECTFULLY SUBMITTED this 17th day of March, 2021.
      19                                         KING MOUNTAIN TOBACCO COMPANY, INC.
      20
                                                     /s/ Truman J. Thompson
      21                                         By: Truman J. Thompson
                                                 Its Chief Executive Officer and
      22                                             Corporate Vice President
      23

                                                                                   B USH K ORNFELD           LLP
                FIRST AMENDED DISCLOSURE STATEMENT FOR                                     LAW OFFICES
                DEBTOR’S FIRST AMENDED PLAN OF                                        601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                REORGANIZATION – Page 30                                              Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
ec16ed0178
             20-01808-WLH11    Doc 198    Filed 03/17/21   Entered 03/17/21 16:30:20       Pg 30 of 30
